Name: COMMISSION REGULATION (EC) No 971/95 of 28 April 1995 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: documentation;  Europe;  plant product;  European construction
 Date Published: nan

 No L 97/60 Ã Ã Ã Ã Official Journal of the European Communities 29 . 4. 95 COMMISSION REGULATION (EC) No 971/95 of 28 April 1995 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and Council Regula ­ tion (EC) No 3290/94 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 1517/77 (3), as last amended by Regulation (EEC) No 425/92 (4) divides varieties of hops into 'aromatic hops', 'bitter hops' and 'others' according to commercial practice on the Community and world hop markets, with particular emphasis on the content of bitter and aromatic substances ; Whereas, following the accession of Austria, varieties of hops cultivated in that country should be added to the list under 'aromatic hops' ; Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 175, 4 . 8 . 1971 , p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. H OJ No L 169, 7 . 7. 1977, p. 13 . (4) OJ No L 47, 22. 2. 1992, p. 11 . 29. 4. 95 EN Official Journal of the European Communities No L 97/61 ANNEX 'ANNEX A Group I : Aromatic hops B Group II : Bitter hops C Group III : Others Aurora Brewers Gold HersbrÃ ¼cker Pure Bramling Cross Bullion Kent Challenger Chinook Record Fino Alsacia Galena Viking Fuggles H-3 Leones Zenith' Goldings H-7 Leones Hallertauer Hallertauer Magnum Hallertauer Tradition Keyworth's Midseason HersbrÃ ¼cker SpÃ ¤t Northdown HÃ ¼ller Northern Brewer Malling Nugget Perle Omega Progress Orion Saaz Target Saxon Yeoman Spalter Spalter Select Star Strisselspalt Sunshine Tardif de Bourgogne Tettnanger W.G.V. I